Case 1:14-md-02543-JMF Document 8582 Filed 08/11/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE:
14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION

This Document Relates To: ORDER
Anderson v. GM Motors & Shareholders, 21-CV-1006

 

JESSE M. FURMAN, United States District Judge:

Pro se Plaintiff Larry Anderson has filed documents that appear to be related to New
GM’s pending motion to enforce a settlement. See 21-CV-1006, ECF No. 67; 14-MD-2543,
ECF No. 8580; see also 21-CV-1006, ECF No. 59; 14-MD-2543, ECF No. 8553.! As one or
both documents appear to contain information about private settlement negotiations between the
parties, the Court has converted the documents so that they cannot be viewed publicly. No later
than August 17, 2021, New GM shall refile the documents on ECF with proposed redactions in
accordance with the Court’s Individual Rules and Practices.

Mr. Anderson was previously directed not to reference confidential settlement-related
information in any public filings without first seeking, and obtaining, permission from the Court
to do so and was warned that the continued filing of confidential settlement-related information
without permission may result in sanctions. See 21-CV-1006, ECF No. 47; 14-MD-2543, ECF
No. 8503. Mr. Anderson is once again warned that the continued filing of confidential
settlement-related information without permission may result in sanctions.

Mr. Anderson is further advised that briefing on New GM’s motion to enforce is
now complete and no further submissions in connection with the motion may be made
without leave of Court.

New GM shall serve a copy of this Order on Mr. Anderson and file proof of such service
on the docket.

SO ORDERED. CO ;
Dated: August 10, 2021

New York, New York SSE M-FURMAN
nited States District Judge

 

I For reasons that are unclear, Mr. Anderson’s documents were docketed as responses to an

unrelated motion by a lawyer to withdraw as counsel and linked that motion. They are actually
responses to New GM’s replies filed on July 28, 2021, see also 21-CV-1006, ECF No. 65; 14-
MD-2543, ECF No. 8574, and/or to the pending motion to enforce.
